DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In view of the Appeal Brief filed on 12/31/2020 PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:




Response to Remark
This communication is considered fully responsive to the amendment filed on 12/31/2020.
Claims 12-18, 20, 24-25 are pending and examined in this office action (“OA”). 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-18, 20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over POPE et al. (US 20130297774 A1; hereinafter as “POPE”) in view of BOUAZIZI et al. (US 20140098811 A1; hereinafter as “BOUAZIZI”).


POPE discloses “AVOIDING DELAYED DATA” (Title; see Fig. 1-2).


With respect to independent claims: 
Regarding claim 12, POPE teaches a method (The invention relates to methods for avoiding delayed data being delivered to a network endpoint: [0002]) performed in a source node (see fig. 2: element 201: a networking device in “network to network” communication  in network 213:  [0075]) for handling an Internet Protocol (IP) packet originating from the source node  (see fig. 2: element 201: transmitter/ personal computers: [0003])  and addressing to a destination node (a network endpoint: [0002]; fig. 2: element 202: receiver)  in an IP communication network (aforesaid personal computers connected to the internet communicate [NOTE: IP communication network])  with one another by at least TCP /IP. Network protocols typically make a best effort to deliver network messages to a network endpoint: [0003]; IP packets data with delay information: [0003]-[0005]), the method comprising: 
obtaining, from an application software installed on the source node, a first maximum delay of the IP packet between the source node and the destination node (applicant installed in aforesaid networking device/ transmitter provides maximum delay information for IP packet from aforesaid networking device to send the IP packet to an network endpoint: [0059]-[0061]); “determining a second maximum delay based on changing the first maximum delay by at least one of an amount of a delay that will be caused by encapsulation of the IP packet by the source node and an amount of a delay that will be caused by decapsulation of the IP packet by a destination node addressed by the IP packet” ([NOTE this part of the claim will be addressed by second reference below]);  determining a  time to drop the IP packet based on the “second” ([NOTE this part of the claim will be addressed by second reference below]) maximum delay ((the timestamp could be included in the payload data of a network packet, the headers of a network packet/IP packet: [0057]), (aforesaid timestamp is included in the payload data of a  of IP packets or headers of a IP packets: [0057]; network stack 211 is configured to timestamp data for transmission on the application 205 requesting that that data is transmitted. The application would generally make such a transmit request 209 by means of socket library 207. The timestamp is a representation of the time at which the network stack receives the transmit request and is subsequently included in the one or more network messages formed in respect of the data to be transmitted: [0076]; aforesaid network interface devices receives network messages/IP packets with timestamps with maximum delay times: ]0077], determine the time elapsed from the time represented by the timestamp and, if the time elapsed is greater than a maximum delay period, causing the one or more network messages to be discarded: [0023], [0005]; encapsulating, at a network layer of the source node, a data payload with a network layer header to generate the IP packet (aforesaid timestamp will be “included in the payload data of a network packet, the headers of a network packet, or it could be merely associated with a network message at the network stack”:… “if the network message is formed in  wherein the network layer header comprises an indication of the time to drop the IP packet (the timestamp could be included in the payload data of a network packet, the headers of a network packet/IP packet: [0057]),, [0023], [0005] “if the application requested transmission at timestamp t1 and the network interface device performed a check of the timestamp at t2, the network message would be discarded if the time difference between t1 and t2 is greater than the predetermined or specified maximum delay”: [0059]); and transmitting the IP packet to a network node operating in the IP communication network (aforesaid source device/application installed in the source device “requests transmission of data by means there is generally some delay before a network message comprising that data is physically transmitted onto the wire over network 103”: [0050]; ‘’the data is transmitted over the network”: [0055]; transmit/send a message/IP packets onto a network within maximum delay period: [0074]-[0075]).  

POPE, when teaching “obtaining, from an application software installed on the source node, a first maximum delay of the IP packet between the source node and the destination node”,   POPE appears silent on “determining a second maximum delay based on changing the first maximum delay by at least one of an amount of a delay that will be caused by encapsulation of the IP packet by the source node and an amount of a delay that will be caused by decapsulation of the IP packet by a destination node addressed by the IP packet determining a  time to drop the IP packet based on the second maximum delay,” which however had been known in the art at the time of instant application such as shown by BOUAZIZI in “METHOD AND APPARATUS FOR MEDIA DATA DELIVERY CONTROL” (Title).

BOUAZIZI, in the same field of endeavor, discloses: determining a second maximum delay based on changing the first maximum delay by at least one of an amount of a delay that will be caused by encapsulation of the IP packet by the source node and an amount of a delay that will be caused by decapsulation of the IP packet by a destination node addressed by the IP packet (see fig. 1: where sending entity 101 sends IP-based communication to Receiving entity via network 105: [0026]; the sending entity 205 estimates the maximum expected and tolerable transmission delay in the transmission path down to the receivers ... fixed end-to-end delay=maximum transmission delay+FEC_buffer_time: [0045]; Fig. 5: aforesaid sending entry 101 identify a “maximum transmission delay” [ie. first maximum delay]: [0049]; aforesaid sending entity estimate a “buffer delay” [ie. a delay]; Aforesaid “sending entity may then calculate the fixed delay [ie. a second maximum delay] based on the transmission delay [ie. maximum transmission delay]  and the buffering delay [ie. delay]): [0049]; “Moving Picture Experts Group (MPEG) media transport (MMT) is a digital container standard or format that specifies technologies for the delivery of coded media data for multimedia service over heterogeneous IP network environments”: [0003]; [0005]-[0007]; MMT defines, encapsulation and delivery: [0021];  MMT packets get encapsulated in sending entity  and de-capsulated at the receiving entity: [0031];  Aforesaid maximum transmission delay  get modified /changed by encapsulation at sending entry or  de-capsulation delay at the receiving entry: [0039]-[0040]; “determining the fixed delay, the sending entity 205 estimates the maximum expected and tolerable transmission delay [NOTE: the second maximum delay] in the transmission path down to the receivers” “the sending entity 205 adds an FEC buffering delay that covers for the time needed to assemble a source block (e.g., FEC_buffer_time discussed above), in the situation that FEC decoding is required to recover lost MMTP packets”: [0045]-[0046]);  determining a  time to drop the IP packet based on the second maximum delay (aforesaid “sending entity 205 may utilize model 300 to determine effects of media data processing performed on the packet stream on reception constraints in a receiver of a receiving entity 210:: [0032]; “entity 210 discards packet i as being non-conformant with the buffer model”: [0034]; “de-jitter buffer ultimately ensures that MMTP packets experience a fixed transmission delay from source to the output of the MMTP protocol stack, assuming a maximum transmission delay. The receiving entity 210 may discard data units that experience a transmission delay larger than the maximum transmission delay as being very late”: [0035]).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
BOUAZIZI to the system of POPE in order to manage presentation and delivery of media content (BOUAZIZI, [0020]). The motivation would be to improve and enhance standards Moving Picture Experts Group (MPEG) media transport (MMT) media data delivery (BOUAZIZI, [0004]). 


Regarding claims 18, POPE teaches a source node (personal computers: [0003])  ; see fig. 2: a networking device in “network to network” communication  in network 213:  [0075])  for handling an Internet Protocol (IP)(personal computers: [0003])   and addressing to a destination node (a network endpoint: [0002])   in an IP communication network (aforesaid personal computers connected to the internet communicate [NOTE: IP communication network])  with one another by at least TCP /IP. Network protocols typically make a best effort to deliver network messages to a network endpoint: [0003]; IP packets data with delay information: [0003]-[0005]), wherein the source node is configured to: obtain, from an application software installed on the source node, a first maximum delay of the IP packet between the source node and the destination node; determine a second maximum delay based on changing the first maximum delay by at least one of an amount of a delay that will be caused by encapsulation of the IP packet by the In re: Keven WANG U.S. Application No.: 16/314,946 Filed: January 3, 2019 Page 4 of 10 source node and an amount of a delay that will be caused by decapsulation of the IP packet by a destination node addressed by the IP packet (the rest claim is interpreted and rejected for the same reason as set forth in claim 12).


With respect to dependent claims: 
Regarding claim 13, the combination of POPE and BOUAZIZI,  specifically,  BOUAZIZI teaches, wherein the indication that is encapsulated in the network layer header (see fig. 3: FEC error: “forward error correction (FEC) decoding may insert additional delay to enable the recovery of lost packets, which requires receipt of sufficient source and parity packets”: [0023]) comprises: a first timestamp and the second maximum delay (additional delay for EC, : [0023]), wherein the first timestamp relates to time when the IP packet will be transmitted by the source node (“for each incoming packet i with transmission timestamp t.sub.s, the receiving entity 210 buffers the packet i using the FEC decoding buffer 305”: [0035]). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
BOUAZIZI to the system of POPE in order to manage presentation and delivery of media content (BOUAZIZI, [0020]). The motivation would be to improve and enhance standards Moving Picture Experts Group (MPEG) media transport (MMT) media data delivery (BOUAZIZI, [0004]). 


Regarding claim 14, the combination of POPE and BOUAZIZI, specifically, BOUAZIZI teaches, further comprising: generating an absolute time based on a sum of a first timestamp and the second maximum delay, wherein the first timestamp relates to a time when the IP packet will be transmitted by the source node, wherein the time to drop the IP packet is determined based on the absolute time (“the sending entity 205 uses the model of the FEC decoding buffer 305 to 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
BOUAZIZI to the system of POPE in order to manage presentation and delivery of media content (BOUAZIZI, [0020]). The motivation would be to improve and enhance standards Moving Picture Experts Group (MPEG) media transport (MMT) media data delivery (BOUAZIZI, [0004]). 


Regarding claim 15/20 , the combination of POPE and BOUAZIZI, specifically,  POPE teaches, further comprising: receiving a notification from the network node  when the IP packet is dropped; counting the number of dropped IP packets based on the notification; and notifying the application software installed on the source node to adjust a quality of data stream based on the number of dropped IP packets (in response to a suitable request from the application, cause the network protocol stack to indicate to the application those network messages that have been discarded by the delay determination unit: [0017]; Preferably the delay determination unit is configured to, on causing one or more network messages to be discarded, cause an event indicating which network messages have been discarded to be written to an event queue of the application.: [0022], [0036], [0039]).  

Regarding claim 16,  the combination of POPE and BOUAZIZI, specifically,  POPE teaches, wherein the indication is carried in an Option field of the network layer header (network message/IP Packet is formed in accordance with the TCP protocol, the timestamp could be included in a TCP option field of the TCP header:[0058]).  

Regarding claim 17, the combination of POPE and BOUAZIZI, specifically, POPE teaches, wherein the first maximum delay and the point in time to drop the IP packet are in submillisecond scale (For electronic trading systems, the maximum acceptable delay for a message would typically be between 10 microseconds and 1 millisecond, and could be, for example, 50 microseconds, 100 microseconds, or 500 microseconds: [0080]).  


Regarding claim 24, the combination of POPE and BOUAZIZI, specifically, POPE teaches, wherein the indication that is encapsulated in the network layer header comprises a first timestamp and the second maximum delay, wherein the first timestamp relates to a time when the IP packet will be transmitted by the source node (forming a network message from data provided by an application of the first data processing system, the network message including a timestamp; and a network interface device of the first data processing system transmitting the network message over a network connection to the second data processing system;: [0028]).  

Regarding claim 25, the combination of POPE and BOUAZIZI, specifically, POPE teaches,, further configured to: generate an absolute time based on a sum of a first timestamp and the second maximum delay, wherein the first timestamp relates to a time when the IP packet will be transmitted by the source node, wherein the time to drop the IP packet is determined based on the absolute time (Many network protocols provide message retransmission mechanisms to improve the reliability of network connections and deal with the occasional loss of messages on the network. Any message that is dropped and later retransmitted will inevitably be subject to a delay at least equal to the retransmission period. Furthermore, with network protocols that require messages to be delivered in order, message retransmission may affect subsequent messages on the same connection as those messages may need to wait for the missing message before being received at the destination endpoint: [0066]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466